DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gegalski (US 2002/0102168).
Regarding independent claim 1, Gegalski discloses a hydraulic control apparatus of a brake system (see Abstract, FIGS. 1-4) comprising: a modulator block (18) having a motor bore (26); and a motor (10) including a case (11) accommodating a stator and a rotor (see ¶ 0024) and being coupled to the modulator block by mounting bolts (43, 44), and a cover (see FIG. 2, cover forms chamber (36) and comprises opening (38)) covering an opening of the case and supported on one side of the modulator block (see FIG. 2), wherein a vent hole (38) for air flow between the inside and the outside of the motor is formed on the cover (see FIG. 2; ¶ 0032), and a communication passage (30) for communicating the motor bore and the vent hole is formed in the modulator block (see FIG. 2; ¶ 0032).
Regarding claim 2, Gegalksi discloses that a pass groove (A) (see Annotated FIGS. 1, 2, below) to form an air movement path that is connected to the communication passage between the modulator block and the cover is formed on a support surface of the cover supported on one side of the modulator block (see Annotated FIGS. 1, 2, below).

    PNG
    media_image1.png
    1194
    723
    media_image1.png
    Greyscale


Regarding claim 3, Gegalksi discloses that the vent hole is positioned on the pass groove (see Annotated FIGS. 1, 2; above).
Regarding claim 4, Gegalski discloses that the cover is provided with an oil receiving portion (36) to store oil flowing out through the communication passage (see ¶ 0028), and the pass groove communicates with the oil receiving portion (see Annotated FIGS. 1, 2; above).
Regarding claim 6, Gegalski discloses that the oil receiving portion is provided in a concave shape on the support surface of the cover (see FIGS. 1, 2).
Regarding claim 7, Gegalski discloses that a cylindrical partition wall (B) surrounding a front bearing is formed at a central portion of the cover (see Annotated FIGS. 1, 2; above), and the pass groove is formed in a shape of arc extending along an edge of the cylindrical partition wall (see Annotated FIGS. 1, 2; above).
Regarding claim 10, Gegalski discloses that the motor is mounted on the modulator block (see FIG. 2), the oil receiving portion is positioned at a lower portion of the cover with respect to a center axis of the cover (see FIG. 2), and the vent hole is positioned at an upper portion of the cover with respect to the center axis of the cover (see FIG. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gegalski (US 2002/0102168), as applied to claim 1, above, and further in view of Yamashita et al. (US 2018/0241261).
Regarding claim 19, Gegalski does not disclose that the cover includes a restricting portion extending from the cover to be in contact with the stator installed in the case so as to restrict the up-and-down movement of the stator in the case.
Yamashita teaches a hydraulic control apparatus (see Abstract, FIG. 1) comprising a motor (13, 15) comprising a housing (14) and a cover (33), wherein the cover includes a restricting portion (36) extending from the cover to be in contact with the stator installed in the case so as to restrict the up-and-down movement of the stator in the case (see ¶ 0034).
It would have been obvious to combine the restricting portion of Yamashita with the device of Gegalski to securely attach the stator to the housing thereby preventing axial movement of the stator (see ¶ 0034).
Regarding claim 20, Yamashita discloses a plurality of the restraining portions are provided to contact different regions of the stator (see FIG. 1).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gegalski (US 2002/0102168) in view of Yamashita et al. (US 2018/0241261), as applied to claim 19, above, and further in view of Chan (US 2018/0226845).
Regarding claim 22, Gegalski does not disclose a plurality of the stators are disposed to be spaced apart from each other in a circumferential direction of the case, and the circumferential 
Chan teaches a motor (see Abstract, FIGS. 3-5) comprising a plurality of stators (2), wherein the plurality of the stators are disposed to be spaced apart from each other in a circumferential direction of the case (see FIG. 1), and the circumferential movement of the stators is restrained by an embossing portion protruding between the plurality of stators at the inner wall of the case (see FIG. 3).
It would have been obvious to replace the stator of Gegalski with the stator of Chan to attain the advantages of a stator having a simple structure that requires less coils and is easier to manufacture (see e.g. Chan, ¶ 0003).  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gegalski (US 2002/0102168) and Yamashita et al. (US 2018/0241261), as applied to claim 19, above, and further in view of Fam (US 2016/0352172).
Regarding claim 23, Gegalski does not disclose a plurality of the stators are disposed to be spaced apart from each other in a circumferential direction of the case, and the circumferential movement of the stators is restrained by a clip inserted into a gap between the plurality of stators.
Fan teaches a motor (see Abstract, FIGS. 2, 3) comprising a plurality of stators (30, 40) disposed to be spaced apart from each other in a circumferential direction of the case (see FIGS. 2, 3), and the circumferential movement of the stators is restrained by a clip (20) inserted into a gap between the plurality of stators (see FIGS. 2, 3).
It would have been obvious to replace the stator of Gegalski with the stator of Fan to attain the advantages of simplified manufacturing of the stator (see e.g. Fan, ¶¶ 0012-0014).  

Allowable Subject Matter
Claims 5, 8, 9, 11-18, 21, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICHOLAS J LANE/Primary Examiner, Art Unit 3657 

March 4, 2021